Citation Nr: 1505016	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD), asthma, and dyspnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in a September 2014 hearing at the RO.  A transcript from the hearing was associated with the claims file and reviewed.

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows current hearing loss disability is causally connected to in-service acoustic trauma.

2. The evidence shows that current tinnitus is related to hearing loss. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable decision rendered on the issues adjudicated herein, there is no need to discuss VA duties to notify and assist under the Veterans Claims Assistance Act (VCAA).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him generally credible, as his statements have been detailed and consistent.

The evidence shows current tinnitus and hearing loss disabilities.  The Veteran consistently reported experiencing ringing in his ears.  The September 2009 VA examiner measured the Veteran's hearing loss at levels satisfying the requirements for a disability under 38 C.F.R. § 3.385.

The evidence shows acoustic trauma and a shift in hearing during service.  In statements to the VA and the Board hearing, the Veteran reported noise exposure from firing weapons, mortar fire, and explosions.  The Veteran's personnel records show that he served in the Republic of Vietnam with the 244th Aviation Company for nearly 12 months.  An official history of the 244th Aviation Company explains that the Company sustained mortar attacks while the Veteran was in country.  As such, the evidence shows in-service acoustic trauma.  Moreover, the Veteran's enlistment and separation examinations show a shift, or slight worsening, in his recorded hearing.  While not indicative of a hearing loss disability, the evidence shows a change in hearing during service.

The evidence is in relative equipoise as to whether current hearing loss is related to service.  The October 2009 VA audiologist concluded that hearing loss was less likely than not related to or caused by military service noise exposure.  The examiner explained that the military separation audiogram revealed thresholds well within normal limits and the results were not significantly different than the enlistment physical.  However, in statements to the VA and the Board hearing, the Veteran reported first noticing problems with his hearing within three to five years after service.  He also reported consistently using hearing protection when exposed to noise in his civilian activities.  In June 2011 treatment, private Dr. JDH noted progressive hearing loss in both ears for at least 40 years.  He further explained that the Veteran's exposure to mortar fire and significant acoustic trauma in the military caused his bilateral hearing loss.  The Veteran's reports of continuous symptoms and Dr. JDH's positive opinion are at least in equipoise with the VA negative opinion.  Any approximate balance of positive and negative evidence is resolved in favor of the claimant.  38 C.F.R. § 3.102.   Therefore, a connection between service and hearing loss is established by the record.  

Evidence shows that tinnitus is related to the now service-connected hearing loss.  In June 2011 treatment, Dr. JDH noted that tinnitus was almost certainly related to hearing loss.  In support of this theory, the VA provider in November 2009 explained the general idea that delayed-onset tinnitus, like that reported by the Veteran, usually requires a precursor factor, with hearing loss being the most common.  The medical evidence shows that service-connected hearing loss caused tinnitus, and service connection for tinnitus is warranted.  38 C.F.R. § 3.310.        





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The evidence shows current COPD, asthma, and dyspnea diagnoses.  In July and September 2010 treatment, Dr. TK opined that COPD is at least as likely as not due to the Veteran's exposure to sprayed insecticides/pesticides during active service.  Dr. TK noted that the Veteran is a lifelong non-smoker and that medical evidence supports a direct relationship between excessive exposure to insecticides and COPD.  While exposure to herbicides, such as Agent Orange, is conceded with the Veteran's service in Vietnam, the exposure to insecticides has not been shown in military personnel records.  See 38 C.F.R. § 3.307(a)(6).  Development is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Request information from the Joint Services Records Research Center (JSRRC) to verify the use of insecticides at the Can Tho Army Airfield in the Republic of Vietnam from July 7, 1967 to July 3, 1968. 

2. If not granted, issue an SSOC and return the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


